 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
     KAREN SULLIVAN, an individual;                Case No.: 2:18-cv-04800-DDP (SSx)
11   DAVID LILLEY, an individual,
12                                                 District Judge: Hon. Dean D. Pregerson
                 Plaintiffs,                       Magistrate: Hon. Suzanne H. Segal
13         vs.
14                                                 PROTECTIVE ORDER
     NUTRIBULLET, L.L.C., a California
15   Limited Liability Company; CAPITAL            Complaint Filed: March 22, 2018
     BRANDS, L.L.C., a California Limited          Trial Date: June 23, 2020
16
     Liability Company; HOMELAND
17   HOUSEWARES, L.L.C., a California
     Limited Liability Company; CALL TO
18
     ACTION, L.L.C., a California Limited
19   Liability Company; NUTRILIVING,
     L.L.C., and DOES 1 through 10, inclusive,
20

21               Defendants
22

23

24
                                    PROTECTIVE ORDER
25
           IT IS HEREBY STIPULATED AND AGREED by and between Plaintiffs,
26
     KAREN SULLIVAN and DAVID LILLEY (“Plaintiff(s)”), and Defendant(s)
27
     NUTRIBULLET, LLC, CAPITAL BRANDS, LLC, HOMELAND HOUSEWARES,
28
                                                 -1-
                                       PROTECTIVE ORDER
 1   LLC, CALL TO ACTION, LLC AND NUTRILIVING (“Defendants”) (collectively the
 2   Plaintiffs and Defendant(s) are referred to as the “Parties” and each individually as a
 3   “Party”), through their counsel, that this Stipulated Protective Order shall govern the
 4   handling of any information produced or disclosed by any Party or non-Party in the
 5   above captioned matter (“Action”), including documents, depositions, deposition
 6   exhibits, interrogatory responses, responses to requests for admission, and other pretrial
 7   proceedings.
 8                                 GOOD CAUSE STATEMENT:
 9         This action is likely to involve trade secrets and other valuable research,
10   development, commercial, financial, technical and/or proprietary information for which
11   special protection from public disclosure and from use for any purpose other than
12   prosecution of this action is warranted. Such confidential and proprietary materials and
13   information consist of, among other things, confidential business or financial
14   information, information regarding confidential business practices, or other confidential
15   research, development, or commercial information (including information implicating
16   privacy rights of third parties), information otherwise generally unavailable to the
17   public, or which may be privileged or otherwise protected from disclosure under state or
18   federal statutes, court rules, case decisions, or common law. Accordingly, to expedite the
19   flow of information, to facilitate the prompt resolution of disputes over confidentiality of
20   discovery materials, to adequately protect information the parties are entitled to keep
21   confidential, to ensure that the parties are permitted reasonable necessary uses of such
22   material in preparation for and in the conduct of trial, to address their handling at the end
23   of the litigation, and serve the ends of justice, a protective order for such information is
24   justified in this matter. It is the intent of the parties that information will not be
25   designated as confidential for tactical reasons and that nothing be so designated without
26   a good faith belief that it has been maintained in a confidential, non-public manner, and
27   there is good cause why it should not be part of the public record of this case.
28         1.     Any Party or non-Party may designate as confidential any documents,
                                                   -2-
                                           PROTECTIVE ORDER
 1   materials, or information which the designating Party considers in good faith to contain
 2   non-public, confidential or trade secret (information and which is disclosed through
 3   formal or informal discovery in this Action (hereinafter “Confidential Material”)
 4   including, but not limited to, any written response to interrogatories and requests for
 5   admission, documents produced in response to requests for production of documents or
 6   subpoenas, deposition transcripts including exhibits, and all information contained in
 7   those materials (collectively “Discovery Materials”). The Parties reserve their rights to
 8   jointly amend this Stipulation and to supplement the above list as additional categories of
 9   Confidential Materials arise through the course of discovery.
10         2.     Documents produced or written responses served in this Action in response
11   to a request for production, or otherwise, relating to matters that the designating Party
12   deems to be Confidential Material shall be designated as such at the time of production or
13   service of the response(s). Each document or page of a written response so designated
14   shall be marked with the word “Confidential.”
15         3.     Any Party may designate certain Discovery Materials as “Confidential –
16   Attorneys’ Eyes Only” (hereinafter, “Attorneys’ Eyes Only Material”). This designation
17   shall be limited to such Discovery Materials that the designating Party believes, in good
18   faith, contain highly sensitive information, the disclosure of which is likely to cause harm
19   to the competitive position of the designating Party or the broader disclosure of which
20   would violate any Party or third parties’ constitutional right to financial privacy. All
21   Attorneys’ Eyes Only Materials are included within the meaning of “Confidential”
22   information as used in this Protective Order and, except with respect to the classes of
23   individuals who may view Attorneys’ Eyes Only Materials, all the provisions set forth in
24   the Protective Order that apply to Confidential Materials also apply to Attorneys’ Eyes
25   Only Materials. Documents produced or written responses served in this Action in
26   response to a request for production, or otherwise, relating to matters that the designating
27   Party deems to be Attorneys’ Eyes Only Material shall be designated as such. Each
28   document or page of a written response so designated shall be marked with the words
                                                 -3-
                                          PROTECTIVE ORDER
 1   “Confidential – Attorneys’ Eyes Only.”
 2         4.     The production of any document, evidence or testimony not marked as
 3   Confidential or Confidential – Attorneys’ Eyes Only shall not constitute a waiver of any
 4   claim of confidentiality that may attach to the document and such materials.
 5         5.     If any Party or non-Party inadvertently fails to designate any document(s) or
 6   written response(s) to a discovery request as Confidential or Attorneys’ Eyes Only
 7   Material at the time of production or service of the response, it may correct its error by
 8   notifying opposing counsel in writing and providing opposing counsel substitute copies
 9   of any document(s) or response(s) appropriately marked as Confidential or Confidential –
10   Attorneys’ Eyes Only. Within ten (10) days of receipt of the substitute copies, the
11   receiving Party shall return the previously unmarked items and all copies thereof.
12   Similarly, if any Party inadvertently designates any document(s) or written response(s) as
13   Confidential or Attorneys’ Eyes Only Material, it may correct its error by notifying
14   opposing counsel in writing and providing opposing counsel with substitute copies of the
15   document(s) or response(s) without the Confidential or Confidential – Attorneys’ Eyes
16   Only designation. Within ten (10) days of receipt of the substitute copies, the receiving
17   Party shall return the previously marked items and all copies thereof.
18         6.     The receipt of any document, transcript, thing, or information designated
19   Confidential or Confidential – Attorneys’ Eyes Only shall not be construed as an
20   agreement by the receiving Party that any such document, transcript, thing, or
21   information is in fact Confidential or Attorneys’ Eyes Only Material, and shall not
22   operate as a waiver of the receiving Party’s right to challenge any such designation as
23   provided herein.
24         7.     A Party may designate as Confidential or Attorneys’ Eyes Only Material, the
25   whole or a portion of any deposition testimony, regardless by whom given, which
26   contains or discloses Confidential or Attorneys’ Eyes Only Material. The Party
27   designating any portion of a deposition as Confidential or Attorneys’ Eyes Only Material
28   may do so on the record at the deposition or shall serve a written statement on the Parties
                                                 -4-
                                          PROTECTIVE ORDER
 1   and court reporter specifying the portions of the deposition which are to be designated as
 2   Confidential or Attorneys’ Eyes Only Material within thirty (30) days after receipt of the
 3   deposition transcript. Except as otherwise designated on the record, the entire transcript
 4   shall be deemed Confidential prior to the expiration of the thirty-day period. If a
 5   document designated as Confidential or Attorneys’ Eyes Only Material is used as an
 6   exhibit at a deposition, that document and the deposition testimony concerning it shall be
 7   deemed Confidential or Attorneys’ Eyes Only Material regardless of whether a Party
 8   makes any formal designation thereof.
 9         8.     A Party shall have the right to have the following persons excluded from a
10   deposition before the taking of testimony designated as Confidential Material or before
11   the introduction of documents or exhibits designated as Confidential Material: all
12   persons except the court reporter, counsel of record, the Parties’ experts, the deponent
13   and the Parties (or their representatives who are involved in the handling, prosecution or
14   defense of this Action). Additionally, a Party shall have the right to exclude the Parties
15   (or their representatives) before the taking of testimony designated as Attorneys’ Eyes
16   Only or before introducing exhibits designated as Attorneys’ Eyes Only.
17         9.     Confidential Material may be disclosed, given, shown, made available, or
18   communicated only to the following individuals and entities (and then only for purposes
19   of mediation or the prosecution or defense of this Action):
20          (a)   the Court and court personnel;
21          (b)   mediators, referees, or other neutral designees of the Court or the Parties for
22   the purpose of dispute resolution;
23          (c)   court reporters who record depositions or other testimony in this action;
24          (d)   outside counsel of record for the Parties, as well as their paralegals,
25   secretarial and clerical assistants, and employees of such counsel who are actively
26   working on this matter, including independent contractors providing copy services or
27   litigation support for the Parties;
28          (e)   the Parties and their employees and insurers who are actively involved in the
                                                  -5-
                                           PROTECTIVE ORDER
 1   prosecution or defense of this Action;
 2            (f)   independent experts that have been retained by the Parties in connection
 3   with this Action;
 4            (g)   any individual or entity expressly named in the particular Confidential
 5   Material as having authored or received the information contained in that Confidential
 6   Material; and
 7            (h)   any other person or Party upon the written agreement of the Party or non-
 8   party that designated the Confidential Material (which agreement may be recorded in a
 9   deposition or other transcript), or pursuant to court order after regularly-noticed motion.
10         10.      Attorneys’ Eyes Only Material may be disclosed only to the following
11   persons:
12         (a)      the Court and court personnel in accordance with paragraph 19 herein
13   below;
14         (b)      mediators, referees, or other neutral designees of the Court or the Parties for
15   the purpose of dispute resolution;
16         (c)      court reporters who record depositions or other testimony in this action;
17         (d)      outside counsel of record for the Parties, as well as their paralegals,
18   secretarial and clerical assistants, and employees of such counsel who are actively
19   working on this matter,
20         (e)      independent experts that have been retained by the Parties in connection
21   with this Action;
22         (f)      any individual or entity expressly named in the particular Confidential
23   Material as having authored or received the information contained in that Confidential
24   Material; and
25         (g)      any other person or Party upon the written agreement of the Party or non-
26   Party that designated the Attorneys’ Eyes Only Material (which agreement may be
27   recorded in a deposition or other transcript), or pursuant to court order after regularly-
28   noticed motion.
                                                    -6-
                                            PROTECTIVE ORDER
 1         11.    In the event of a disclosure of Confidential or Attorneys' Eyes Only
 2   Materials to a person not authorized to have had such disclosure made to him or her
 3   under the provisions of this Stipulation and Protective Order, and in the event the Party
 4   responsible for having made or allowed such disclosure becomes aware of such
 5   disclosure, that Party shall immediately (a) notify in writing, counsel for the Party
 6   whose Confidential or Attorneys' Eyes Only Material has thus been disclosed of all
 7   relevant information concerning the nature and circumstances of such disclosure (b) use
 8   its best efforts to retrieve all Confidential or Attorneys Eyes Only Materials (c) inform
 9   the person or persons to whom unauthorized disclosures were made of all the terms of
10   this Order and (d) request such person or persons to execute “Exhibit A” that is attached
11   hereto. The responsible Party shall also take all reasonable measures promptly to ensure
12   that no further or greater unauthorized disclosure of Confidential or Attorneys' Eyes Only
13   Material is made by anyone.
14         12.    Before Confidential or Attorneys’ Eyes Only Material may be disclosed to
15   third-party consultants and independent experts that are being used or will be used in
16   connection with this Action, such persons must execute a written Confidentiality
17   Agreement, in the form set forth in Exhibit A attached hereto (“Confidentiality
18   Agreement”), acknowledging and agreeing not to discuss or otherwise disclose any
19   material designated Confidential or Confidential – Attorneys’ Eyes Only with or to any
20   person except person permitted to receive such Discovery Materials pursuant hereto, who
21   if appropriate, has executed a Confidentiality Agreement. In the event that the person
22   executes the written agreement, the counsel disclosing the Confidential or Attorneys’
23   Eyes Only Materials shall maintain the executed written agreement.
24         13.    All Confidential or Attorneys’ Eyes Only Material provided in discovery or
25   otherwise in connection with the above-captioned Action shall be used for the
26   prosecution or defense of this Action, and for no other purpose. Confidential or
27   Attorneys’ Eyes Only Material shall not be used or disclosed for any business,
28   commercial or competitive purpose.
                                                 -7-
                                          PROTECTIVE ORDER
 1         14.    Nothing herein shall prevent any of the Parties from using Confidential or
 2   Attorneys’ Eyes Only Material in any trial in this Action or from seeking further
 3   protection with respect to the use of any Confidential or Attorneys’ Eyes Only Material in
 4   any trial in this Action. Means to preserve the confidentiality of Confidential or
 5   Attorneys’ Eyes Only Material presented at any trial shall be considered and, to the
 6   extent reasonably possible, implemented in advance of such trial.
 7         15.    A Party shall not be obligated to challenge the designation of any documents
 8   or information as Confidential or Attorneys’ Eyes Only Material at the time the
 9   designation is made, and a failure to do so shall not preclude a subsequent challenge to
10   the designation. In the event of a dispute with respect to the designation of any discovery
11   material as Confidential or Attorneys’ Eyes Only Material, counsel shall attempt to
12   resolve the dispute on an informal basis before presenting the matter to the Court for
13   resolution. If a resolution cannot be reached, the Party challenging the Confidential or
14   Confidential – Attorneys’ Eyes Only designation shall send a written notice to the
15   designating Party identifying the challenged Confidential or Attorneys’ Eyes Only
16   Material, stating the reasons that the Confidential or Attorneys’ Eyes Only Material is
17   being challenged, and giving notice that the Party will move the Court to remove the
18   designation of such information as “Confidential” or “Confidential – Attorneys’ Eyes
19   Only.” Until such time as the challenge is resolved, such Confidential or Attorneys’ Eyes
20   Only Material shall be maintained in accordance with this Stipulated Protective Order.
21         16.    Nothing in this Stipulation and Protective Order shall be deemed in any way
22   to restrict the use of documents or information that are lawfully obtained or publicly
23   available to a Party independently from discovery in this action, whether or not the same
24   material has been obtained during the course of discovery in the action and whether or
25   not such documents or information have been designated as Confidential or Confidential
26   – Attorneys’ Eyes Only.
27         17.    This Stipulated Protective Order may be modified at any time for good cause
28   shown, and shall not preclude any application to the Court seeking greater or lesser
                                                 -8-
                                          PROTECTIVE ORDER
 1   protection for specific documents or seeking termination of the protection provided
 2   hereunder for specific material or information.
 3            18.   Nothing in this Stipulated Protective Order shall limit or affect the right of a
 4   Party to disclose or to authorize disclosure of Discovery Materials produced by that
 5   Party.
 6            19.   All documents, transcripts, pleadings, motions, and other Discovery
 7   Materials filed or lodged with the Court comprising, containing, or reflecting Attorneys’
 8   Eyes Only Material shall be filed or lodged under seal pursuant to the Federal Rules of
 9   Civil Procedure and or Local Rules, and shall designate the particular aspects of such
10   filings or lodging that contain Attorneys' Eyes Only Material.
11            20.   The Parties shall meet and confer regarding the procedures for use of any
12   Confidential Materials or Attorney’s Eyes Only Materials at trial and shall move the
13   Court for entry of an appropriate order.
14            21.   No later than thirty (30) days from the unappealed or unappealable final
15   resolution or settlement of this action, all Confidential and Attorneys’ Eyes Only
16   Material, including copies, extracts, or summaries of such materials, within the
17   possession, custody or control of counsel for a Party shall be delivered to counsel for the
18   Party who produced the Confidential or Attorneys’ Eyes Only Material, or in lieu thereof,
19   shall certify in writing that all Confidential or Attorneys’ Eyes Only Material has been
20   destroyed. Notwithstanding the above, counsel of record may retain a set of pleadings,
21   exhibits, and their own attorney and consultant work product for archival purposes,
22   including portions of any such papers that contain or disclose Confidential or Attorneys’
23   Eyes Only Material. Any such archival copies that contain or constitute Confidential or
24   Attorneys’ Eyes Only Material remain subject to this Stipulated Protective Order.
25            22.   Nothing in this Stipulated and Protective Order shall be deemed to limit,
26   prejudice, or waive any right of the Parties: (a) to resist discovery with respect to, or to
27   seek to obtain additional or different protection for, material claimed to be protected work
28   product or privileged under federal or California law, material as to which a Party claims
                                                   -9-
                                            PROTECTIVE ORDER
 1   a legal obligation not to disclose, or Material not required to be provided pursuant to
 2   federal or California law; (b) to seek to modify or obtain relief from any aspect of this
 3   Protective Order; (c) to object to the use, relevance or admissibility at trial or otherwise
 4   of any material, whether or not designated in whole or in part as Confidential Material
 5   governed by this Protective Order; or (d) otherwise to require that discovery be
 6   conducted according to governing laws and rules.
 7         23.     This Stipulated Protective Order shall survive the final conclusion of this
 8   Action and continue in full force and effect, and the Court shall retain jurisdiction to
 9   enforce this Stipulated Protective Order.
10         By executing a copy of this Stipulated Protective Order, each of the attorneys
11   named below and the Parties they represent undertake to abide by and be bound by its
12   provisions.
13   ///
14   ///
15   ///
16   ///
17   ///
18         24.     The Defendants shall file a fully executed copy this Stipulated Protective
19   Order with the Court within five (5) court days of receipt of the executed Stipulated
20   Protective Order from Plaintiffs.
21         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
22

23

24

25

26

27

28
                                                 - 10 -
                                           PROTECTIVE ORDER
 1   DATED: January 7, 2020
 2                                  YOKA & SMITH, LLP
 3
                              By: /s/ ALICE CHEN SMITH
 4                                Walter M. Yoka
                                  David T. McCann
 5
                                  R. Bryan Martin
 6                                Alice Chen Smith
                                  Davida M. Frieman
 7

 8                                  Attorneys for Defendants,
 9
                                    Nutribullet, LLC; Capital Brands, LLC;
                                    Homeland Housewares, LLC; Call To
10                                  Action, LLC; and Nutriliving, LLC
11
                                    ABIR COHEN TREYZON SALO, LLP
12

13                            By:   /s/ AARON LAVINE
                                    Boris Treyzon
14                                  Douglas Rochen
15                                  Aaron Lavine
                                    Attorneys for Plaintiff
16

17

18
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED
19

20
     DATED: January 7, 2020
21
                                         _________________________
22
                                         Judge Dean Pregerson
23                                       United States District Judge
24

25

26

27

28
                                       - 11 -
                                PROTECTIVE ORDER
 1                                         EXHIBIT 4A
 2   ACKNOWLEDGMENT OF AGREEMENT TO BE BOUND BY STIPULATION
 3                                AND PROTECTIVE ORDER
 4

 5   I, ____________________________________ [print or type full name], of
 6   ____________________________________________________ [print or type full
 7   address], declare under penalty of perjury that I have read in its entirety and understand
 8   the Protective Order that was issued by the United States District Court for the Central
 9   District of California on ________________________[date] in the case of
10   ______________________________________________________ Case
11   No.:___________________________, I agree to comply with and to be bound by all the
12   terms of this Protective Order, and I understand and acknowledge that failure to so
13   comply could expose me to sanctions and punishment for contempt. I solemnly promise
14   that I will not disclose in any manner any information or item that is subject to this
15   Protective Order to any person or entity except in strict compliance with this Order, even
16   if such enforcement proceedings occur after termination of this action.
17        I hereby appoint ___________________________________ [print or type full
18   name] of ______________________________________[print or type full address and
19   telephone number] as my California agent for service of process in connection with this
20   action or any proceedings related to enforcement of this Order.
21   Date:________________________
22   City and State sworn and signed:____________________________________
23   Printed Name:____________________________________
24   Signature:_______________________________________
25

26

27

28
                                                - 12 -
                                          PROTECTIVE ORDER
